DETAILED ACTION
This office action is responsive to communications filed on August 6, 2021.  Claims 1-3 and 10-12 have been amended.  Claims 8, 9, 17 and 18 have been canceled.  Claims 1-7 and 10-16 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 6, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 2013/0003711) in view of Nogami et al. (US 2016/0338023).

Regarding Claim 1, Konno teaches a terminal apparatus in a wireless communication system capable of aggregating a plurality of carriers including a component carrier and an additional carrier (“career aggregation (CA) technology, which secures a bandwidth of a maximum of 100 MHz and implements high-speed and large-capacity communication by performing communication through the aggregation of a plurality of carriers having a bandwidth of up to 20 MHz” – See [0004]; “Here, the CA information includes frequency band information of an AC, frequency band information (referred to as DL-CC set information) of each CC included in the DL-CC set” – See [0063]; See also Fig. 2; A terminal apparatus performs carrier aggregation using a plurality of component carriers (i.e., a component carrier and an additional carrier)), the terminal apparatus comprising: 
circuitry, which, in operation,
monitors a first search space on the component carrier and a second search space on the additional carrier, wherein the first search space includes a subset of resources not associated with the additional carrier (“Monitoring CCs: CC-B and CC-D” – See [0049]; “The monitoring CCs are CCs in which control information (including mapping information (scheduling information)) is arranged for user data of the PDSCH. In these CCs, pieces of the control information for the user data are arranged in different DL control information (DCI) formats” – See [0050]; See also Fig. 1; The UE monitors a first PDCCH (first search space) in CC-B (component carrier) and monitors a second PDCCH (second search space) on CC-D (additional carrier)),
detects one or a plurality of downlink control information (DCI) on the first and/or second search space (“Specifically, in the case of DL communication illustrated in FIG. 1, the DCI format acquiring unit 111a extracts control information 11, 12, and 13” – See [0073]; DCI 11, 12, 13, 14 and 15 is detected/extracted from first and second PDCCHs/search spaces), and
“a notification of information indicating resource blocks of a physical DL shared channel (PDSCH) and a physical uplink (UL) shared channel (PUSCH) to be used by each terminal in DL and UL is provided by a physical DL control channel (PDCCH)” – See [0007]; “Thus, when the PDCCH is transmitted, it is necessary to designate a CC, the PDSCH or PUSCH of which is indicated by the control information of the PDCCH” – See [0008];  The DCI included in the PDCCH indicates resources for a PUSCH (transmission configuration that the terminal uses for transmitting uplink data)),
a receiver (Receiving unit 103a – See Fig. 2) , which, in operation,
responsive to the DCI detected on the first search space containing information related to the downlink transmission, receives downlink transmission on the component carrier (“(5) Control information for user data of a PDSCH of (one of) CC-A, CC-B, and CC-D is arranged in CC-B” – See [0055]; “As illustrated in FIG. 1, control information 11, 12, and 13 is control information for the user data 21, 22, and 23, respectively” – See [0056]; See also Fig. 1; Responsive to DCI 12 detected in the first PDCCH/search space on CC-B (component carrier), the terminal receives downlink transmission 22 on CC-B (component carrier)), and
responsive to the DCI detected on the second search space containing information related to the downlink transmission, receives downlink transmission on the additional carrier, wherein the DCI detected on the second search space does not include a carrier identification field (“As illustrated in FIG. 1, control information 14 and 15 is control information for the user data 24 and 25, respectively” – See [0057]; “a CIF is allocated to the control information 11 13, and 15. In the CIF, a cross-hatched frequency band ID (CC-ID; for example, information with reference sign 112 in the control information 11) is arranged. On the other hand, the CIF is not allocated to the control information 12 and 14” – See [0058]; See also Fig. 1; Responsive to DCI 14 detected on the second PDCCH/search space on CC-D (additional 
Although Konno suggests transmitting uplink transmissions via a Physical Uplink Shared Channel (PUSCH) as shown above, Konno does not explicitly teach that the terminal includes a transmitter, which, in operation, transmits uplink transmission on the component carrier and/or the additional carrier responsive to the DCI detected on the first search space containing information related to the uplink transmission.
However, Nogami teaches that the terminal includes a transmitter, which, in operation, transmits uplink transmission on the component carrier and/or the additional carrier responsive to the DCI detected on the first search space containing information related to the uplink transmission (“The UE 2002 may also include a housing that contains one or more transmitters 2058 and one or more receivers 2020 to allow transmission and reception of data” – See [0204]; “An UL grant received on a PCell may correspond to uplink transmission on the PCell” – See [0063]; The terminal includes a transmitter that transmits an uplink transmission on the PCell/licensed carrier (component carrier) when the DCI contains a UL grant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konno such that the terminal includes a transmitter, which, in operation, transmits uplink transmission on the component carrier and/or the additional carrier responsive to the DCI detected on the first search space containing information related to the uplink transmission.  Motivation for doing so would be to provide the terminal with the necessary hardware for performing transmissions on the allocated PUSCH resources.

Regarding Claim 3, Konno in view of Nogami teaches the terminal of Claim 1.  Konno further teaches that the DCI detected on the first search space includes the carrier identification field indicating “As illustrated in FIG. 1, control information 11, 12, and 13 is control information for the user data 21, 22, and 23, respectively” – See [0056]; “a CIF is allocated to the control information 11 13, and 15. In the CIF, a cross-hatched frequency band ID (CC-ID; for example, information with reference sign 112 in the control information 11) is arranged. On the other hand, the CIF is not allocated to the control information 12 and 14” – See [0058]; See also Fig. 1; DCI 13 in the first PDCCH/search space on CC-B (component carrier) includes a CIF indicating transmission 23 in CC-D (additional carrier)).

Regarding Claim 4, Konno in view of Nogami teaches the terminal of Claim 1.  Nogami further teaches that the information related to the uplink transmission includes at least one of an uplink grant and uplink configuration information (“EPDCCH search spaces (or an EPDCCH PRB set with the new EREG/ECCE structure) may be shared by DL assignment and UL grant” – See [0093]; “EPDCCH search spaces (or EPDCCH PRB set) for the UL grant may be defined (or configured) independently of those for the DL assignment” – See [0094]; The information related to the uplink transmission is a UL grant).

Regarding Claim 5, Konno in view of Nogami teaches the terminal of Claim 1.  Konno further teaches that the information related to the downlink transmission includes at least one of a downlink grant and downlink configuration information (“a notification of information indicating resource blocks of a physical DL shared channel (PDSCH) and a physical uplink (UL) shared channel (PUSCH) to be used by each terminal in DL and UL is provided by a physical DL control channel (PDCCH)” – See [0007]; The information related to the downlink transmission includes an indication of resource blocks used for a PDSCH is a downlink grant/configuration information).

Regarding Claim 6, Konno in view of Nogami teaches the terminal of Claim 1.  Konno further teaches that the receiver, in operation, receives the configuration information related to the first search “As illustrated in FIG. 1, control information 11, 12, and 13 is control information for the user data 21, 22, and 23, respectively” – See [0056]; Control information 12 received on the first PDCCH (configuration information related to the first search space) is received on CC-B (component carrier)).

Claim 10 is rejected based on reasoning similar to Claim 1.
Claim 12 is rejected based on reasoning similar to Claim 3.
Claim 13 is rejected based on reasoning similar to Claim 4.
Claim 14 is rejected based on reasoning similar to Claim 5.
Claim 15 is rejected based on reasoning similar to Claim 6.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 2013/0003711) in view of Nogami et al. (US 2016/0338023) and further in view of Gao et al. (US 2016/0323854).

Regarding Claim 2, Konno in view of Nogami teaches the terminal apparatus of Claim 1.  Konno and Nogami do not explicitly teach that the DCI detected on the first search space includes the carrier identification field indicating the component carrier.
However, Gao teaches that the DCI detected on the first search space includes the carrier identification field indicating the component carrier (“In a second case relating to cross-carrier scheduling, as illustrated in FIG. 4, data transmission on both of the carrier 1 and 2 is scheduled by a PDCCH transmitted on the carrier 0, where the carrier 0 is self-carrier scheduled; due to cross-carrier scheduling, the PDCCH at this time further includes a carrier indication field (CIF) for indicating a scheduling relationship between the carriers, where the carrier indication field indicates carrier index of the carrier currently scheduled by the PDCCH” – See [0252]; See also Fig. 4; As shown in Fig. 4, a PDCCH in carrier 0 (first search space) includes a carrier identification field indicating the component carrier (i.e., CIF=0, which indicates carrier 0)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konno such that the DCI detected on the first search space includes the carrier identification field indicating the component carrier.  Motivation for doing so would be to indicate a scheduling relationship between the carriers when cross-carrier scheduling is used (See Gao, [0252]).

Claim 11 is rejected based on reasoning similar to Claim 2.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 2013/0003711) in view of Nogami et al. (US 2016/0338023) and further in view of Yang et al. (US 2013/0016672).

Regarding Claim 7, Konno in view of Nogami teaches the terminal apparatus of Claim 1.  Konno and Nogami do not explicitly teach that the size of the DCI configuring uplink transmission for the component carrier is the same as the size of the DCI configuring uplink transmission for the additional carrier.
However, Yang teaches that a size of the DCI configuring uplink transmission for the component carrier is the same as the size of the DCI configuring uplink transmission for the additional carrier (“FIG. 17 shows an asymmetric CC aggregation case in which three DL CCs and two UL CCs are aggregated. Referring to FIG. 17, a search space for each DL CC and a search space for each UL CC may be independently constituted. In this case, DCls (formats) having the same size irrespective of DL/UL may share search spaces corresponding to CCs as described in Embodiment 1” – See [0156]; DCI for a first uplink component carrier (DCI for configuring uplink of the component carrier) and DCI for a second uplink component carrier (DCI for configuring uplink of the additional carrier) have the same size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konno such that the size of the DCI configuring uplink transmission for the component carrier is the same as the size of the DCI configuring uplink transmission for the additional carrier.  Motivation for doing so would be to unify the search spaces of the DCI formats so that DCls having the same size may be transmitted via any PDCCH candidate within an extended search space, instead of via respective search spaces.  Thus, increased freedom in PDCCH scheduling is provided (See Yang, [0122] and [0139)).

Claim 16 is rejected based on reasoning similar to Claim 7.

Response to Arguments
On pages 6-7 of the remarks, Applicant argues in substance that Nogami does not teach “responsive to the DCI detected on the second search space containing information related to the downlink transmission, receiving downlink transmission on the additional carrier, wherein the DCI detected on the second search space does not include a carrier identification field” while “responsive to the DCI detected on the first search space containing information related to the downlink transmission, receiving downlink transmission on the component carrier”.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Konno reference.

Examiner Note
In order to overcome the current grounds of rejection and advance prosecution of the application, the Examiner recommends amending the independent claims to further specify “wherein a size of the DCI carrying the uplink grant for the additional carrier is padded to a size of the DCI carrying the downlink grant for the cross-scheduling component carrier”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478